Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-6

IN RE: MARIA I. GONZALEZ
                      Petitioner.
Bar Registration No. 439718                              BDN: 415-13

BEFORE:        Glickman and Thompson, Associate Judges, and King, Senior Judge.

                                       ORDER
                               (FILED - January 30, 2014)

       On consideration of Bar Counsel’s report regarding petitioner’s petition for
reinstatement wherein Bar Counsel informs the court that Ms. Gonzalez has
demonstrated that she is fit to resume the practice of law, the petition for
reinstatement, and it appearing that petitioner is eligible to file the petition for
reinstatement, see In re Gonzalez, 967 A.2d 658 (D.C. 2009), it is

       ORDERED that petitioner’s petition for reinstatement is granted. It is

       FURTHER ORDERED that Maria I. Gonzalez, Esquire is hereby reinstated
to the Bar of the District of Columbia.

                                     PER CURIAM